Citation Nr: 0811491	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee internal derangement and torn meniscus 
with bursitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
veteran's service-connected left knee internal derangement 
and torn meniscus with bursitis.

4.  Entitlement to service connection for a right knee medial 
meniscus tear, to include as secondary to the veteran's 
service-connected left knee internal derangement and torn 
meniscus with bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February to September 
of 1993, with an additional 11 months and 20 days of prior 
active service noted in his DD Form 214.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in January 2004 and February 
2006.

The veteran's service connection claims are addressed in the 
REMAND section of this decision and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disorder is 
productive of full extension and flexion to 125 degrees, with 
findings of discomfort but no evidence of instability or 
ankylosis.

2.  The veteran's hypertension has not been shown to be 
productive of diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left knee internal derangement and torn meniscus 
with bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 
5260. (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
August 2003.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, a further 
VCAA letter was issued as to the increased initial evaluation 
issues in January 2005.  See  VAOPGCPREC 8-2003 (Dec. 22, 
2003) (regarding "downstream" issues resulting from a 
service connection claim).  

As this case concerns the propriety of initial evaluations, 
rather than claimed increases in existing evaluations, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.  Id., slip. op. at 5.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in an August 2006 
letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



II.  Increased initial evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.



B.  Left knee disorder

The RO has evaluated the veteran's service-connected left 
knee disorder by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  See 38 C.F.R. §§ 4.20, 4.27.  Service connection 
for this disorder was granted in the appealed January 2004 
rating decision, in view of in-service aggravation of a 
preexisting left knee disorder, with the 10 percent 
evaluation assigned as of September 2003.  

Diagnostic Code 5260 concerns limitation of flexion of the 
leg.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  In cases of flexion limited to 30 degrees, a 20 
percent evaluation is in order.  A 30 percent evaluation is 
warranted for flexion limited to 15 degrees.

Similarly, under Diagnostic Code 5261, concerning limitation 
of extension of the leg, a 10 percent evaluation is warranted 
for extension limited to 10 degrees.  A 20 percent evaluation 
is in order for extension limited to 15 degrees.  Extension 
limited to 20 degrees warrants a 30 percent evaluation.  A 40 
percent evaluation is assigned for extension limited to 30 
degrees, whereas extension limited to 45 degrees warrants a 
50 percent evaluation.

Both of these code sections warrant application of 38 C.F.R. 
§§ 4.40 and 4.45, concerning such symptoms as painful motion, 
functional loss due to pain, weakness, and excess 
fatigability.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).  

In reviewing the veteran's claims file, the Board is aware 
that he underwent an arthroscopic partial medial meniscectomy 
of the left knee in February 2004 and has since undergone 
steroid injections, but his VA examinations have shown 
consistently full extension, with minimal discomfort in the 
last 5 degrees upon examination in August 2006.  Flexion has 
varied somewhat, with limitation to 125 degrees shown upon 
examination in January 2005.  The combination of this minimal 
limitation of flexion, even taking into account pain 
symptoms, does not warrant more than an initial 10 percent 
evaluation.  See 38 C.F.R. § 4.59.

As to other symptoms, there has been evidence of crepitus and 
tenderness, but no indication of ankylosis or instability.  A 
January 2004 private treatment record indicates a possible 
risk of predisposing the knee to instability with nonsurgical 
management, but as noted above left knee surgery was in fact 
performed in February 2004.  As such, there is no basis for a 
higher initial evaluation predicated on ankylosis (Diagnostic 
Code 5256), moderate recurrent subluxation or lateral 
instability of the knee (20 percent under Diagnostic Code 
5257), or dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint 
(20 percent under Diagnostic Code 5258).

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the evidence of record does not show left knee instability, 
there is no basis for the assignment of separate evaluations 
for instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).  Moreover, 
there is no basis for separate evaluations for flexion and 
extension, as the veteran does not have sufficient limitation 
of extension (5 degrees) for a zero percent evaluation under 
Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  The Board notes that the 
veteran underwent an arthroscopic partial medial meniscectomy 
of the left knee in February 2004, but this surgical 
procedure did not involve prolonged hospitalization or 
require further surgical intervention.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for left knee internal derangement 
and torn meniscus with bursitis, and the claim for that 
benefit must be denied.  38 C.F.R. § 4.7.

C.  Hypertension

The RO has evaluated the veteran's service-connected 
hypertension at the 10 percent rate under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Service connection for this disorder 
was granted in the appealed January 2004 rating decision, in 
view of in-service aggravation of preexisting hypertension, 
with the 10 percent evaluation assigned as of September 2003.  

Under Diagnostic Code 7101, a 10 percent evaluation is 
warranted in cases of diastolic pressure predominantly 100 or 
more, systolic pressure predominantly 160 or more, or an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is assigned in cases of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent evaluation 
contemplates diastolic pressure predominantly 120 or more.  A 
60 percent evaluation is warranted for diastolic pressure 
predominantly 130 or more.

The Board has reviewed the veteran's post-service medical 
records, including VA hypertension examination reports from 
December 2003 and August 2006.   These reports confirm the 
current diagnosis and indicate use of hydrochlorothiazide for 
hypertension.  There is, however, no suggestion whatsoever of 
diastolic pressure of 110 or more, or systolic pressure 200 
or more, let alone predominantly.  Absent such evidence, 
there is no basis for a higher schedular evaluation.

Again, as the veteran has submitted no evidence showing that 
his service-connected hypertension has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and as there is also 
no indication that this disorder has necessitated any periods 
of hospitalization during the pendency of this appeal, the 
Board is not required to remand this matter for the 
procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for hypertension, and the claim for 
that benefit must be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left knee internal derangement and torn meniscus with 
bursitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.


REMAND

The Board has reviewed the veteran's service medical records 
and observes that one report, from July 2003, is somewhat 
confusing in that it includes a notation of left knee pain 
and a torn meniscus in one section but appears to reference a 
torn meniscus of the right knee in another section; this 
injury is not otherwise referenced in the service medical 
records, however.  This report also includes a notation of 
low back pain, which the veteran reported in several other 
statements from that date.    

Subsequent to service, a January 2005 statement from Gary J. 
Sullivan, D.C., indicates that the veteran was treated in 
January 2004 for low back pain down the left knee to the 
knee.  Dr. Sullivan referenced working with the L4-L5 facets 
and the left S1 joint.  April 2005 MRI studies revealed 
"radial tear posterior horn medial meniscus" of the right 
knee and a left broad-based disc bulge at L4-L5, with mild 
mass effect on the ventral thecal sac, with no evidence of 
significant canal or foraminal narrowing in the lumbar spine.  

In May 2005, Peter W. Gilmer, M.D., provided two statements 
tending to support the veteran's claims.  As to the low back 
disorder, Dr. Gilmer noted that the veteran's recent tour of 
military duty "may" have contributed to an exacerbation of 
his problem, and the fact that he had difficulties with both 
of his knees and had limped "may" also be a contributing 
factor in the aggravation of the back disorder.  As to the 
right knee, Dr. Gilmer found it "likely" that the veteran's 
recent tour of military service contributed to the 
development of the veteran's meniscal tear.  

The veteran underwent VA spine and orthopedic examinations in 
October 2005, conducted by the same medical professional.  As 
to the low back, the examiner confirmed a diagnosis of 
degenerative disc disease of the lumbar spine, which was 
found to be not as likely as not related to service.  The 
examiner did note that there was documentation in service of 
low back pain which, at a minimum, could have or was 
exacerbated by the veteran's service.  However, this would 
have been expected to be brief and transient, and it was 
unlikely that degenerative changes would have been seen over 
a two or three year period.  As to the right knee, the 
examiner rendered a diagnosis of a right knee meniscal tear 
but noted that he was unable to relate this diagnosis to the 
veteran's service without resorting to mere conjecture.

In January 2006, the RO requested the examiner provide an 
opinion as to whether the veteran's claimed degenerative disc 
disease of the lumbar spine and right meniscal tear were 
"due to/caused by" his service-connected left knee internal 
derangement and torn meniscus with bursitis.  The examiner 
responded that "neither condition is secondary to the right 
knee condition," later correcting himself to indicate that 
he meant the left knee condition.

The Board would point out, however, that this does not end 
the Board's inquiry.  Given Dr. Wilmer's opinions, it is very 
important that consideration be given to whether the left 
knee disorder aggravated the low back and right knee 
disorders, not just whether there was secondary causation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The Board also finds that the notation 
of a right meniscal tear in service in July 2003 remains 
unexplained and observes that the veteran has not been 
notified of the recently revised provisions of 38 C.F.R. 
§ 3.310(b) to date.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of his lumbar spine 
and right knee disorders.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses pertaining to the veteran's 
lumbar spine and right knee disorders.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that each disorder 
(1) is etiologically related to the 
veteran's period of active service, or 
alternatively (2) was caused or 
aggravated by his service-connected left 
knee disorder.  In regard to the right 
knee disorder, the examiner should 
comment on the notation of a right knee 
meniscal tear during service in July 
2003.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
service connection for degenerative disc 
disease of the lumbar spine and a right 
knee medial meniscus tear, to include as 
secondary to the veteran's service-
connected left knee internal derangement 
and torn meniscus with bursitis, should 
be readjudicated.  Full consideration 
should be given to 38 C.F.R. § 3.310(b).  
If the determination of either claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  
Full consideration should be given to 
38 C.F.R. § 3.310(b).

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


